Cuyahoga County, No. 49975. Reported at 37 Ohio St. 3d 153, 524 N.E. 2d 476. This court received notification from the Supreme Court of the United States that said court on January 23, 1989, entered an order in No. 88-5630, David Hamblin v. Ohio, which stated: “The petition for rehearing is denied.” Upon consideration that the stay of execution allowed by this court on September 8, 1988, was conditioned upon .final disposition of said petition to the Supreme Court of the United States and it appearing to the court that the Supreme Court of the United States has rendered such final disposition of said petition, IT IS ORDERED that said stay of execution is hereby terminated as of the date of this entry (February 9, 1989).
It further appearing to the court that the date heretofore fixed for the execution of judgment and sentence of the Court of Common Pleas of Cuyahoga County is now past, IT IS ORDERED by the court that said sentence be carried into execution by the Superintendent of the Southern Ohio Correctional Institute or, in his absence, by the Deputy Superintendent on the 10th day of May, 1989, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Superintendent of the Southern Ohio Correctional Institute and that said Superintendent shall make due return thereof to the Clerk of the Court of Common Pleas of Cuyahoga County.
IT IS FURTHER ORDERED that a mandate be sent to the court of common pleas to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Cuyahoga County for entry.